DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/849,565 filed on April 15, 2020 in which claims 1-20 are presented for examination.

Status of Claims

Claims 1-20 are pending, of which claims 1, and 11 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2018/0255009 A1).

Regarding claim 1, Chen teaches a method for generating emoji-based metadata for content, the method comprising: identifying a content item posted via one or more social platforms (i.e., A social networking application client is a social networking application program installed in a user terminal. The social networking application client usually has an instant messaging function. For example, the social networking application client may be an instant messaging program, a voice communications tool, a group voice tool, a rich-media social tool, a game platform, a microblog, or the like. When using the social networking application client, a user needs to perform login by using an account that is registered in advance. After completing the login, the user may chat with an associated user having a preset social relationship by using the social networking application client. The preset social relationship includes at least one of a friendship, a mutual following relationship, or a same group relationship; [0026]).
	Chen teaches retrieving a quantity of instances of a reaction to the content item, the reaction corresponding to an emoji (i.e., Emoji usage information is information generated when the user uses an emoji in the social networking application client; [0028]).
emoji usage information specifically includes a use manner, sending times, an emoji identifier, and the like; [0028]).
	Chen teaches mapping the comment to the emoji based on a rule (i.e., a social intimacy degree is used for indicating an intimacy degree between the users having the preset social relationship in the social networking application. The social intimacy degree may be obtained by means of calculation according to a duration of a social relationship established between the users and/or a chatting frequency within a preset period of time; [0029]).
	Chen teaches generating a factor associated with the content item and the emoji based on the quantity of instances of the reaction and based on the mapping of the comment to the emoji (i.e., An emoji weight value is used for indicating a degree of using the emoji by the user. The emoji weight value may be obtained by means of calculation according to the use manner and/or the sending times in the emoji usage information. For example, different (emoji) use manners correspond to different emoji weight values. For another example, the (emoji) sending times is proportional to the emoji weight value; [0030]).
	Chen teaches storing, in a database, the factor in association with an identifier of the content item to facilitate processing of an emoji-based query (i.e., FIG. 1 is a schematic diagram of an implementation environment according to an embodiment of the presently disclosed technology. The implementation environment includes at least one user terminal 110 and an emoji recommendation server 120; [0030]).

Regarding claim 2, Chen teaches wherein the content item comprises a portion , wherein the quantity of instances of a reaction is a first quantity, and the method further comprises: determining a second quantity of instances of the reaction associated with the portion of the content item (i.e., the emoji recommendation server may calculate the correlation degree between the user and the unused emoji by substituting the emoji similarity degree between the used emoji and the unused emoji and the emoji weight value into a second correlation degree calculation formula; [0113]).
	Chen teaches mapping the emoji to the portion based on the rule (i.e., An emoji weight value is used for indicating a degree of using the emoji by the user. The emoji weight value may be obtained by means of calculation according to the use manner and/or the sending times in the emoji usage information. For example, different (emoji) use manners correspond to different emoji weight values. For another example, the (emoji) sending times is proportional to the emoji weight value; [0030]).
	Chen teaches prior to storing the factor, associating the factor to the portion based on the second quantity of instances of the reaction (i.e., the emoji weight value of the associated user for an emoji is proportional to times of sending the emoji. The emoji recommendation server calculates the emoji weight value of the associated user for the emoji according to the times of sending the emoji by the associated user; [0067]).

Regarding claim 3, Chen teaches determining a genre of the portion of the content item (i.e., Calculate the respective correlation degree between the user and each emoji in the candidate emoji set according to the respective social intimacy 
	Chen teaches prior to storing the factor, additionally associating the factor to the genre of the portion (i.e., The emoji recommendation server calculates the respective correlation degree between the user and each emoji in the candidate emoji set by integrating the social intimacy degree and the emoji weight value. In a possible implementation, the emoji recommendation server calculates the respective correlation degree between the user and each emoji in the candidate emoji set by substituting the respective social intimacy degrees and the respective emoji weight values into a first correlation degree calculation formula, where the first correlation degree calculation formula is…; [0070]).

Regarding claim 4, Chen teaches associating the genre to a profile (i.e.,  With reference to the foregoing embodiment, FriendOf (u) corresponding to the user Zark includes Michael, Lily, Kobe, and James; Weight(u, f) includes the social intimacy degree between Zark and Michael, the social intimacy degree between Zark and Lily, the social intimacy degree between Zark and Kobe, and the social intimacy degree between Zark and James; and UserEmojiInteract(f, e) includes the emoji weight value of Michael for each emoji (emoji001, emoji002, emoji003, emoji004, emoji007, emoji008, and emoji012) in the candidate emoji set, the emoji weight value of Lily for each emoji in the candidate emoji set, the emoji weight value of Kobe for each emoji in the candidate emoji set, and the emoji weight value of James for each emoji in the candidate emoji set; [0075]).

Regarding claim 5, Chen teaches wherein mapping the comment to the emoji based on the rule comprises: executing sentiment analysis on the comment; determining, based on the sentiment analysis, an emoji corresponding to the comment; and generating a mapping from the comment to the emoji (i.e., After obtaining the correlation degree between the user and each emoji in the candidate emoji set by means of calculation, the emoji recommendation server sorts each emoji in the candidate emoji set in a descending order according to the correlation degree. As a value of the correlation degree is larger, it indicates that the correlation degree between the user and the emoji is higher, and the possibility that the emoji meets the user preference is higher; [0077]).

Regarding claim 6, Chen teaches wherein one or more emojis correspond to the comment based on the sentiment analysis, the method further comprising: determining weights associated with respective emojis based on sentiment analysis of the comment; and generating a mapping from the comment to the emojis based on the weights (i.e., when calculating the correlation degree between the user and the emoji, the emoji recommendation server integrates the social intimacy degree between the user and the associated user and the emoji weight value of the associated user for the emoji, thereby ensuring the accuracy of the correlation degree that is obtained by means of calculation, and increasing the matching degree of the recommended emojis with the user preference; [0089]).

Regarding claim 7, Chen teaches wherein the comment is automatically mapped to the emoji based on the rule (i.e., the emoji recommendation server selects, according to emoji usage of the user and the similarity degree between each emoji in the emoji library, another emoji having a relatively high emoji similarity degree with the emoji that is frequently used by the user from the emoji library, and recommends the emoji to the user by using the emoji as the recommended emoji, so that the emoji recommended to the user is similar to an emoji preferred by the user, thereby increasing the accuracy of the emoji recommendation; [0125]).

Regarding claim 8, Chen teaches wherein an instance of the reaction comprises an interaction with a reaction icon (i.e., Similar to step 308, to make the user learn of a recommendation policy by using which the emoji recommendation server performs the emoji recommendation, while sending the recommended emojis to the social networking application client corresponding to the user, the emoji recommendation server sends corresponding recommendation information to the social networking application client according to a calculation manner of the correlation degree. In a possible implementation, after step 406, the method further includes the following step; [0126]).

Regarding claim 9, Chen teaches wherein generating the factor associated with the content item and the emoji comprises generating metadata based on the factor and the emoji (i.e., The emoji recommendation server sends the determined recommended emojis to the user. When the user uses the social networking application client and opens the emoji panel, the download portal corresponding to the recommended emojis 

Regarding claim 10, Chen teaches wherein generating the factor associated with the content item and the emoji comprises generating the factor based on frequency of the instances of the reaction (i.e., For an emoji that is frequently used by the user, a preference of the user for another emoji having a relatively similarity degree with the emoji is usually also relatively high. Therefore, the emoji recommendation server may indicate the emoji that is frequently used by the user and the emoji similarity degree matrix according to the emoji usage information, to search the emoji library for an emoji having a relatively high emoji similarity degree with the emoji that is frequently used by the user, use the emoji as a recommended emoji, and recommends the emoji to the user; [0105]).

Regarding claims 11-20. Claims 11-20 are essentially the same as claim 1-10 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        11/6/2021